Name: COMMISSION REGULATION (EC) No 3097/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 17, 19 and 76 (order Nos 40.0170, 40.0190 and 40.0760), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 278/22 Official Journal of the European Communities 11 . 11 . 93 COMMISSION REGULATION (EC) No 3097/93 of 9 November 1993 re-establishing the levying of customs duties on products of categories 17 , 19 and 76 (order Nos 40.0170, 40.0190 and 40.0760), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 17, 19 and 76 (order Nos 40.0170, 40.0190 and 40.0760), originating in India, the relevant ceilings amount to 81 000 and 1 746 000 pieces and 1 69 tonnes respectively ; Whereas on 13 September 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN ccde Description 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets (1 000 pieces) 6203 32 90 and blazers, other than knitted or crocheted, of 6203 33 90 wool , of cotton or of man-made fibres 6203 39 19 40.0190 19 6213 20 00 Handkerchiefs other than knitted or crocheted (1 000 pieces) 6213 90 00 40.0760 76 6203 22 10 Men's or boys' industrial or occupation al (tonnes) 6203 23 10 clothing : other than knitted or crocheted : 6203 29 1 1 women's or girls' aprons, smock overalls and other 6203 32 10 industrial or occupation clothing, other than 6203 33 10 knitted or crocheted 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/23 Order No Category(unit) CN code Description 40.0760 6204 22 10 (cont 'd) 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission